DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 3rd, 2022 have been entered. Claims 1-13 and 15-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection and 112b Rejection previously set forth in the Final Office Action mailed February 3rd, 2022 and are hereby withdrawn in light of their correction. However, applicant’s amendments to the claims have necessitated an additional 112d rejection in the pertinent sections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  notably, the antecedent claims of 8/20 (1 and 16 respectively) already appears to claim that the first trench density differs from the second trench density.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 1 and 16 be found allowable, claims 8 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. Pub No. 20150015402) in view of itself, Schwaiger et al. (U.S. Pub. No. 20070107133); hereafter “Schwaiger”, and Malzl (U.S. Pub. No. 20080201860), with Malzl used as a teaching reference.
Regarding claim 1, Boyd discloses (FIGS. 1) a mattress, comprising: a first layer (22; FIG. 1) comprising a first zone having one or more first trenches (26/30; FIG. 1) extending laterally from a first side of the layer to an opposite side of the layer (as illustrated in FIG. 1), wherein the first trenches are spaced apart by a first distance to have a first trench density (as illustrated in FIGS. 1) and each first trench comprises a plurality of first support members (32/34; FIG. 1) located in the first trench and having a first support member density (as illustrated in FIG. 1); and a second zone having one or more trenches (26/30; FIG. 1) extending laterally from the first side of the layer to the opposite side of the layer (as illustrated in FIG. 1), wherein the second trenches are spaced apart by a second distance to have a second trench density (as illustrated in FIG. 1) and each second trench comprises a plurality of second support members (32/34; FIG. 1) located in the second trench and having a second support member density (as illustrated in FIG. 1); and a second layer (36; FIG. 1) disposed over at least the first trenches and the second trenches (as illustrated in FIG. 1).
Notably, Boyd discloses in paragraph 0034 that “slits 26 are equally spaced to divide the top surface 24 of the body into slats 28 of equal size, although in some embodiments the slits could be unequally spaced to divide the top surface of the mattress into slats of unequal size”. Notably, slats of unequal size would produce a mattress of at least a first half and a second half where the unevenness would propagate differing trench and channel densities therebetween, where a total of 7 slits (as preferred by Boyd; paragraph 0034: “In the preferred embodiment there are seven slits”) would result in an uneven split in any condition of unequal spacing. So Boyd at a minimum discloses trench densities between the first and second halves of the bed differing, and therefore a first and second respective trench density particular to at least a first and second zone.
However, while Boyd acknowledges “At least one fluid filled cell disposed in each of the elongate chambers” (Abstract, paragraph 00026) Boyd does not explicitly disclose expressly that the first support member density differs from the second support member density.
Regardless, Boyd discloses the claimed invention except for the first support member density differing from the second support member density.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced Boyd with the first support member density differing from the second support member density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Where the results would have been predictable as Malzl teaches (FIGS. 18 and 19) a mattress assembly with a plurality of channels/ trenches that are laterally arranged and considered, and wherein a first density of a plurality of first support members (along 76/77 in FIG. 18, or along 80/81/84 in FIG. 19) differ from a second density of a plurality of second support members along members ‘E’ in FIG. 18, or along members 83 in FIG. 19). Where Malzl further recognizes that “Individual elements have again been replaced by elements 81, 84 with different material characteristics. Other elements have been removed and leave an empty space 80” (paragraph 0039) and that support member density of “This kind of arrangement permits the removal of each individual sectional element…In this way the supporting force of the mattress may be adjusted at any point desirable” (paragraph 0048) thereby establishing support member density as a results effective variable of supporting force/firmness. Where it is additionally considered that applicant lacks criticality for the densities of the pluralities of the support members differing. Where paragraphs 0054 and 0058 of applicant’s specification recite “Figs. 6-7{8-9} is of course exemplary in the number of trenches 122 in each zone, the number of zones of the first layer 120, the number of tubular foam springs 124 in the trenches 122 of the first zone, and the number of tubular foam springs 124 in the trenches 122 of the second zone. These figures are also exemplary regarding any dimension of the trenches 122 and the tubular foam springs 124. The person of ordinary skill in the art may vary these and other parameters of the mattress 800 as a routine matter” alongside FIG. 4 which does not demonstrate different support member densities. Therefore, it would be obvious to a person of ordinary skill in the art at the time the application was effectively filed to have utilized different support member densities between the first and second plurality of support members to impact the support force/firmness of the first and second zone.
However, Boyd still does not explicitly disclose wherein the first trench density differs from the second trench density (where such density is ascribed explicitly to the distance between the trenches (comparatively to the length of each zone divided by the number of trenches, such as by unequal allocation of the channels as Boyd discloses in 0034).
Regardless, Schwaiger teaches (FIGS. 1, 11, and 13b-13c) a bedding assembly (as illustrated in FIGS. 1 and 11) wherein there is provided a first density of rows in a first zone (to the left of II; FIG. 11), and a second density of rows in a second zone (to the right of II; FIG. 11), where the densities comprise of distances amongst respective rows of each zone (as illustrated between FIGS. 1 and 11), and wherein the first density differs from the second density (as illustrated in FIGS. 11 with the first zone sparser than the second zone).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the different trench densities (by way of distances between respective channels/trenches of the respective zone) as Schwaiger demonstrates (trench densities between the left and right of II; FIGS. 1 and 11) into the trench densities of Boyd (as illustrated in FIG. 1). Where the results would have been predictable as both Boyd and Schwaiger are concerned with bedding assemblies with tubular foam springs therein (as explained prior for Boyd; Schwaiger: 11; FIGS. 13b-13c). Where Boyd already contemplates uneven distribution/amount of the channels to each region as explained prior. While Schwaiger acknowledges that “different distances of the pressure chambers/ air cushions from one another cause a different pressure resistance of the person lying on the same” [0041] and that “It is provided for increasing the lying comfort to divide the lying surface into several zones, preferably three zones, which can be associated to the body zones and set different pressure resistances” [0047]. Whereby the incorporation of Schwaiger’s differing trench densities (FIGS. 1, 11, 13b-13c; [0041]) would thereby increase the lying comfort by dividing the lying surface into discernable zones associated and set to different pressure resistances [0047].
Regarding claim 2, Boyd in view of itself, Schwaiger, and Malzl discloses (Boyd: FIGS.1) the mattress of claim 1, wherein the second layer is disposed over substantially the entirety of the first layer (As illustrated in FIG. 1).
Regarding claim 3, Boyd in view of itself, Schwaiger, and Malzl discloses (Boyd: FIGS. 1/9, paragraph 0042) the mattress of claim 1, further comprising: a comfort layer (72; FIG. 9; paragraph 0042) disposed above the second layer. As explained in paragraph 0042: “A comfort layer 72, … in addition to the foam layer 36, can be provided, sized the same as the mattress”. Where it is understood that the embodiment of FIG. 1 is inserted in the embodiment of FIG. 9 for Boyd as paragraph 0042 makes apparent through “As shown in FIG. 9, a mattress according to the principles of the invention, such as mattress 20” alongside noting both a comfort layer 72 (demonstrated in FIG. 9) and the second layer 36 (demonstrated in FIG. 1).
Regarding claim 4, Boyd in view of itself, Schwaiger, and Malzl discloses the mattress of claim 1, wherein the second layer comprises a foam (Boyd: paragraph 0031: “foam sheet 36”).
Regarding claim 6, Boyd in view of itself, Schwaiger, and Malzl discloses the mattress of claim 1, wherein the first layer comprises a non-viscoelastic foam (Boyd: paragraph 0032: “The foam body 22 preferably comprises polyurethane foam”, where polyurethane foam is a known non-viscoelastic foam).
Regarding claim 7, Boyd in view of itself, Schwaiger, and Malzl discloses (Boyd: FIGS. 1 and 9) the mattress of claim 1, wherein at least one support member is a tubular foam spring. Where in paragraph 0028 Boyd clarifies that the plurality of support members “cells 32 can contain…foam… suitable foams can have a wide range of properties, and can include polyurethane foams, latex foams, and viscoelastic foams (so-called "memory foams"), of various densities and IFD”. Furthermore, an ovular shape is considered to be tubular in shape. Therefore, Boyd’s at least one support member is a tubular foam spring.
Regarding claim 8, Boyd in view of itself, Schwaiger, and Malzl discloses the mattress of claim 1, wherein the first trench density differs from the second trench density (as previously set forth in claim 16 prior with deference to Schwaiger: FIG. 1, 11, and 13b-13c).
Regarding claim 16, Boyd discloses (FIGS. 1 and 9) a mattress assembly, comprising: a mattress (20; FIGS. 1 and 9), comprising: a first layer (22; FIG. 1/9) comprising a first zone having one or more first trenches (26/30; FIG. 1) extending laterally from a first side of the layer to an opposite side of the layer (as illustrated in FIG. 1), wherein the first trenches are spaced apart by a first distance to have a first trench density (as illustrated in FIGS. 1) and each first trench comprises a plurality of first support members (32/34; FIG. 1) located in the first trench and having a first support member density (as illustrated in FIG. 1); and a second zone having one or more trenches (26/30; FIG. 1) extending laterally from the first side of the layer to the opposite side of the layer (as illustrated in FIG. 1), wherein the second trenches are spaced apart by a second distance to have a second trench density (as illustrated in FIG. 1) and each second trench comprises a plurality of second support members (32/34; FIG. 1) located in the second trench and having a second support member density (as illustrated in FIG. 1); and a second layer (36; FIG. 1) disposed over at least the first trenches and the second trenches (as illustrated in FIG. 1); and a mattress foundation (60; FIG. 9) disposed under the mattress (as illustrated in FIG. 9).
However, while Boyd acknowledges “At least one fluid filled cell disposed in each of the elongate chambers” (Abstract, paragraph 00026) Boyd does not explicitly disclose expressly that the first support member density differs from the second support member density.
Regardless, Boyd discloses the claimed invention except for the first support member density differing from the second support member density.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced Boyd with the first support member density differing from the second support member density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Where the results would have been predictable as Malzl teaches (FIGS. 18 and 19) a mattress assembly with a plurality of channels/ trenches that are laterally arranged and considered, and wherein a first density of a plurality of first support members (along 76/77 in FIG. 18, or along 80/81/84 in FIG. 19) differ from a second density of a plurality of second support members along members ‘E’ in FIG. 18, or along members 83 in FIG. 19). Where Malzl further recognizes that “Individual elements have again been replaced by elements 81, 84 with different material characteristics. Other elements have been removed and leave an empty space 80” (paragraph 0039) and that support member density of “This kind of arrangement permits the removal of each individual sectional element…In this way the supporting force of the mattress may be adjusted at any point desirable” (paragraph 0048) thereby establishing support member density as a results effective variable of supporting force/firmness. Where it is additionally considered that applicant lacks criticality for the densities of the pluralities of the support members differing (paragraphs 0054 and 0058; alongside FIG. 4 which does not demonstrate different support member densities). Therefore, it would be obvious to a person of ordinary skill in the art at the time the application was effectively filed to have utilized different support member densities between the first and second plurality of support members to impact the support force/firmness of the first and second zone.
However, Boyd still does not explicitly disclose wherein the first trench density differs from the second trench density (where such density is ascribed explicitly to the distance between the trenches (comparatively to the length of each zone divided by the number of trenches, such as by unequal allocation of the channels as Boyd discloses in 0034).
Regardless, Schwaiger teaches (FIGS. 1, 11, and 13b-13c) a bedding assembly (as illustrated in FIGS. 1 and 11) wherein there is provided a first density of rows in a first zone (to the left of II; FIG. 11), and a second density of rows in a second zone (to the right of II; FIG. 11), where the densities comprise of distances amongst respective rows of each zone (as illustrated between FIGS. 1 and 11), and wherein the first density differs from the second density (as illustrated in FIGS. 11 with the first zone sparser than the second zone).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the different trench densities (by way of distances between respective channels/trenches of the respective zone) as Schwaiger demonstrates (trench densities between the left and right of II; FIGS. 1 and 11) into the trench densities of Boyd (as illustrated in FIG. 1). Where the results would have been predictable as both Boyd and Schwaiger are concerned with bedding assemblies with tubular foam springs therein (as explained prior for Boyd; Schwaiger: 11; FIGS. 13b-13c). Where Boyd already contemplates uneven distribution/amount of the channels to each region as explained prior. While Schwaiger acknowledges that “different distances of the pressure chambers/ air cushions from one another cause a different pressure resistance of the person lying on the same” [0041] and that “It is provided for increasing the lying comfort to divide the lying surface into several zones, preferably three zones, which can be associated to the body zones and set different pressure resistances” [0047]. Whereby the incorporation of Schwaiger’s differing trench densities (FIGS. 1, 11, 13b-13c; [0041]) would thereby increase the lying comfort by dividing the lying surface into discernable zones associated and set to different pressure resistances [0047].
Regarding claim 17, Boyd in view of itself, Schwaiger, and Malzl discloses (Boyd: FIGS. 1) the mattress assembly of claim 16, wherein the second layer is disposed over substantially the entirety of the first layer (as illustrated in FIG. 1).
Regarding claim 18, Boyd in view of itself, Schwaiger, and Malzl discloses (Boyd:FIGS. 9) the mattress assembly of claim 16, further comprising: a comfort layer (72; FIG. 9) disposed above the second layer (paragraph 0042: “the comfort layer 72 is sized to overly both the mattress and the tray 60”).
Regarding claim 20, Boyd in view of itself, Schwaiger, and Malzl discloses the mattress assembly of claim 16, wherein the first trench density differs from the second trench density (as previously set forth in claim 16 prior with deference to Schwaiger: FIG. 1, 11, and 13b-13c).
Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of itself and Malzl in further view of itself and Arendoski et al. (U.S. Pub. No. 20150305515); hereafter “Arendoski”, with Arendoski used as a teaching reference.
Regarding claims 5 and 19 altogether, Boyd in view of itself and Malzl discloses (Boyd: FIG. 1) the respective mattress of claims 4, and 16, wherein the foam of the second layer (36; FIG. 1) is {an arbitrary} foam.
However, Boyd does not explicitly disclose wherein the second layer is produced particularly of a viscoelastic foam.
Boyd discloses the claimed invention except for the second layer comprising particularly a viscoelastic foam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the second layer comprising particularly a viscoelastic foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Arendoski provides that “In many mattresses, viscoelastic material is used, providing the mattress with an increased ability to conform to a user and to distribute the weight or other load of the user” establishing that the material of viscoelastic foam is known to the art of bedding, and further wherein Arendoski teaches” a mattress including a first layer of viscoelastic foam having an upper surface and a layer of non-viscoelastic foam supporting the first layer” analogous to Boyd that uses polyurethane (a non-viscoelastic layer) for its supporting layer beneath the arbitrary foam sheet second layer 36 (first layer in Arendoski). Where there is a lack of criticality to the particular material claimed by applicant as applicant only discloses in paragraph 0036 of the specification that “the second layer may comprise a foam, such as a visco-elastic foam”, or an otherwise embodiment of an invention. 
For the sake of conciseness, the rejection immediately above is applicable to all claims 5, and 19 as the subject matter therein; the mattress of claims 1, and 16; alongside the second layer being comprised of a foam, is provided by Boyd, and the deficient subject matter of Boyd being the explicit inclusion of a viscoelastic material, the rejection above is applicable under the same rationale as set forth above.
Claims 9-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lall (U.S. Pub. No. 20130152305) in view of itself, Young et al. (U.S. Pub. No. 20130081209); hereafter “Young” and Boyd.
Regarding claim 9, Lall discloses (FIGS. 3A-5) a mattress ([0001]: “mattress”), comprising: a first layer (120; FIG. 3A) having a top and bottom surface (proximate 210/260 respectively; FIG. 3A) and comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer (wherein FIG. 4B demonstrates a fully lateral channel that is combinable in all other embodiments [0042]); a plurality of support members (140; FIGS. 3A-5) disposed in each channel (as illustrated and conveyed through FIG. 4B/[0042]), wherein at least one support member is a tubular spring (140; as illustrated between FIGS. 3A-5) having a longitudinal axis (as illustrated in FIGS. 3A and 4B) extending through the top and bottom surfaces of the first layer; and a second layer (260; FIG. 3A).
However, while Lall does disclose a second layer (foam layer 260; FIG. 3A) Lall still does not explicitly disclose wherein the second layer encompasses the first layer.
Regardless, Boyd teaches (FIGS. 9) a mattress assembly (as illustrated in FIG. 1 and 9) wherein a first layer (22; FIG. 9) possessing a plurality of channels therein (30; FIG. 9) is encompassed by a second layer (60/36/72; FIG. 1 and 9; [0042]). Where notably, elements 36 and 60 define an envelope that completely surrounds the first layer, where paragraph 0042 further clarifies “As shown in FIG. 9, a mattress according to the principles of the invention, such as mattress 20, 20', or 20'' is installed in a tray 60… A comfort layer 72, …in addition to the foam layer 36, can be provided”.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by modifying the encompassing second layer of boyd (72/60/36; FIGS. 1 and 9) into the assembly of Lall. Where the results would have been predictable as both Boyd and Lall are concerned with bedding assemblies that use foam material layers that surround the first layer (Boyd: [0031]: “foam sheet 36”; [0042]: “tray 60 can be made of a foam”; Lall: [0031]: “upper pad 210 may be made from, for example, foam”/[0027]: “lower pad 260 may be made from, for example, foam”). Where furthermore, Boyd clarifies in [0042] that the use of an encompassing second layer, “tray 60 can be made of a foam, preferably with a higher IFD or firmness than the mattress so to form a firm edge to facilitate getting into and out of the bed”. Therefore, the inclusion of the encompassing second layer (36/60) and comfort layer (72) [0042] about the first layer would better facilitate getting into and out of the bed as Boyd clarifies [0042].
However, while Lall does disclose that the tubular spring can be made of PVC ([0046]: “the materials for the matrix 120 and the load bearing elements 140 may be selected to suit different requirements. For example… PVC tubing”), Lall does not explicitly disclose wherein the material of the tubular spring is explicitly a foam spring.
Regardless, Lall discloses the claimed invention except for the tubular spring being made of foam in particular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have used foam as the material for the tubular springs, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Young teaches (FIGS. 46/47) that “foam 872 could be a foamed polymer from a group including, but not limited to polyethylene, an EVA, a TPO, a TPV, a PVC…” [0248] and “foam 892 could be a foamed polymer from a polyethylene, an EVA, a TPO, a TPV, a PVC…” [0253] Where Young acknowledges that PVC and other foams are equivalent to one another, and furthermore establishes that such material is “also made biodegradable and fire retardant through the use of additive master batches...These foam springs…” [0253]. Where Lall is particularly concerned that “it is desirable that the materials be biodegradable to minimize the environmental impact of disposing of the materials after the end of life of the mattress” [0047]. Therefore, the use of foam materials for the tubular springs in Lall would not impede the intentions of using biodegradable material further supporting predictability. Where furthermore, there is a lack of criticality as to the particular material being a foam material in applicant’s specification; for while the use of the term ‘tubular foam springs’ is prolific throughout applicant’s specification, there is no explanation as to why foam is the preferred material, therefore lacking criticality as to the specific material. Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to have merely used an equivalent material for the tubular springs of Lall (140) such as foam material springs as Young expresses as equivalent to PVC ([0248]/[0253]) to which Lall employs (paragraph 0046); and similarly a biodegradable material as Lall desires ([0047]) to which Young readily accommodates ([0253]).
It should be understood that such material election is applicable to the channel/first layer material (120) as Lall states both the first layer (120) and the tubular springs (140) can be made of suitable materials and biodegradable, and that the foams elected can be thermosets [0253] or thermoplastic materials [0248]
Regarding claim 10, Lall in view of Young and Boyd discloses (Boyd: FIG. 9) the mattress of claim 9, further comprising: a comfort layer (Boyd: 72; FIG. 9; [0042]) disposed above the second layer (as conveyed through Boyd: FIG. 9).
Regarding claim 11, Lall in view of Young and Boyd discloses (Boyd: FIG. 9) the mattress of claim 9, wherein the second layer comprises a foam (Boyd: [0031]: “foam sheet 36”; [0042]: “tray 60 can be made of a foam”/Lall: “.
Regarding claim 13, Lall in view of Young and Boyd discloses the mattress of claim 9, wherein the first layer comprises a non- viscoelastic foam (Young: [0248]/[0253]). Where as set forth in claim 9 prior, Young provides both thermoset materials and thermoplastic materials to replace the materials of Lall’s first layer (and tubular springs). Where a thermoset material (pertinent to Young: [0253]) and thermoplastic material (pertinent to Young: [0248]) is known in the art to express brittle elastic solid behavior below their glass transition temperature (typically of more than 100°C, and therefore provides a non-viscoelastic material by not expressing viscoelastic behavior under operable conditions.
Regarding claim 15, Lall in view of Young and Boyd discloses (Lall: FIG. 4B, 4E, and 5) the mattress of claim 9, wherein the first layer comprises at least: a first zone (nearest 140; FIG. 5) having one or more channels (corresponding to lateral spanning rows of 140; FIG. 5/ 442 and 440: FIG. 4E; with deference to the channel variant disclosed in FIG. 4B) at a first channel density (eminently with a wider gap therebetween as illustrated in FIG. 5), and a first density of support members in each channel (as illustrated in FIG. 5); and a second zone (array about the vertical center in FIGS. 4E and 5) having one or more channels (correspondent to lateral spanning rows of 140; FIG. 5; with deference to the channel variant disclosed in FIG. 4B) at a second channel density (with an eminently shorter gap between, as illustrated in FIG. 5), and a second density of support members in each channel (as illustrated in FIG. 4E and 5); wherein the first channel density differs from the second channel density (as eminently demonstrated in FIGS. 5, with deference to FIG. 4B’s channel running construction), and the first density of support members differs from the second density of support members (as eminently demonstrated in FIG. 4E; as clarified and applicable through [0044]: “some cells 530 of a matrix 120 contains a plurality of cells 530”/[0042]: “support elements 140 within a matrix need not be equi-distant, evenly spaced, or uniform in size”)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lall in view itself, Young, and Boyd in view of itself and Arendoski et al. (U.S. Pub. No. 20150305515); hereafter “Arendoski”, with Arendoski used as a teaching reference.
Regarding claim 12, Lall in view of Young and Boyd discloses (Lall: FIG. 3A/Boyd: FIG. 1) the mattress of claim 11, wherein the foam second layer (Boyd: 36; FIG. 1/Lall: 260/210; FIG. 3A) is {an arbitrary} foam.
However, Lall does not explicitly disclose wherein the second layer is produced particularly of a viscoelastic foam.
Regardless, Lall in view of itself, Young, and Boyd discloses the claimed invention except for the second layer comprising particularly a viscoelastic foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the second layer comprising particularly a viscoelastic foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Arendoski provides that “In many mattresses, viscoelastic material is used, providing the mattress with an increased ability to conform to a user and to distribute the weight or other load of the user” establishing that the material of viscoelastic foam is known to the art of bedding, and further wherein Arendoski teaches” a mattress including a first layer of viscoelastic foam having an upper surface and a layer of non-viscoelastic foam supporting the first layer” analogous to Lall in view of Young that uses thermoset/thermoplastic materials (non-viscoelastic materials) for its supporting layer beneath the arbitrary foam sheet second layer (Boyd: 36/Lall: 210/260) (first layer in Arendoski). Where there is a lack of criticality to the particular material claimed by applicant as applicant only discloses in paragraph 0036 of the specification that “the second layer may comprise a foam, such as a visco-elastic foam”, or an otherwise embodiment of an invention. 
Response to Arguments
Applicant’s arguments, see (Remarks: page 5), filed April 4th, 2022, with respect to Claim Objections and 112b Rejections had been fully considered and were persuasive in the after-final response received April 4th, 2022. The Claim Objections and 112b Rejections of November 3rd, 2021 have respectfully been withdrawn (as was reflected in the advisory action mailed April 29th, 2022).
Applicant’s arguments, see Remarks: page 6-7, filed June 3rd, 2022, with respect to 102 Rejections of claims 9-11, 13, and 15 have been fully considered and are persuasive.  The 102 Rejections of claims 9-11, 13, and 15 of February 3rd, 2022 has been withdrawn. However, the claims are newly rejected under 103 with Lall in view of itself, Young, and Boyd as set forth in the pertinent section above. Examiner agrees with applicant that Boyd does not disclose the tubular foam spring elements being vertically oriented with an axis thereof spanning from top to bottom as opposed to horizontally.
In explanation to applicant’s confusion (See Remarks: page 7) the statement of rejection of claim 12 originally was based upon the claim language received on November 3rd, 2021. Which noted all the particulars that were identical in claims 1 and 16 (first layer, comprising at least one channel/trench extending laterally, plurality of support members disposed in each channel, and while not claimed in claim 1, examiner disclosed the supports (32) which were later clarified to intrinsically be the tubular foam springs (later clarified in claim 7; to which clarification matched verbatim the same explanation provided in claim 9)). However, examiner apologizes for the confusion caused, and for matters of explanation and fullness of the record it would appear the antecedent claim/attribution was an inadvertent relic/copy-paste-typo from the original non-final office action mailed October 4th, 2021, where claims 5, 12, and 19 had been originally grouped together to compact prosecution (dependent on the respective mattress of claims 4, 11, and 16). However somehow in transition from the non-final to final-office action and transporting the rejections therebetween, claim 11’s inclusion was inadvertently deleted from that original statement of rejection inciting the prior confusion. The matter is now moot however, and claim 12 is correctly rejected as dependent upon claim 11 again and under an entirely new basis of rejection in light of applicant’s amendments.
Examiner furthermore agrees with applicant (See Remarks: pages 8-10) regarding 103 rejections of claims 1-4, 6-8, 16-18, and 20 (alongside 5 and 19). Particularly in that Boyd while alluding to trench densities that could be interpreted potentially as the distance between the respective trenches/channels, was not explicitly disclosed. However, it was found through Schwaiger a bed with a plurality of rows of support materials (tubular foam springs) and reasons for undertaking such as set forth in the pertinent section above. The remainder of arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Schwaiger addresses matters of trench density as applicant has particularly claimed, and Lall addresses matters of the vertically oriented tubular springs (with Young modifying to provide foam material for such springs, alongside the first layer in light of Lall’s grouping explanations in [0046/0047]
Therefore, the claims 1-13, and 15-20 are rejected under 103 (newly with Boyd in view of Malzl and Schwaiger, and further newly with Lall in view of itself, Young, and Boyd).
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673      

                                      
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
7/21/2022